PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Reissue Application Number: 15/950,978
Filing Date: 11 April 2018
Appellant(s): Cascade Corporation (Applicant/Owner of Patent No. 9,309,099)



__________________

Kurt Rohlfs
CHERNOFF VILHAUER MCCLUNG AND STENZEL LLP
11 SW Columbia Street, Suite 725
Portland, OR 97201
For Appellant
__________________




EXAMINER’S ANSWER


This is in response to the appeal brief filed 12 January 2021 and the supplemental appeal brief content filed 01 March 2021 appealing from the Office action mailed 12 February 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12 February 2020 from which the appeal is taken have been modified by the Advisory Action dated 25 August 2020. A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.” There are no new grounds of rejection set forth in this Examiner’s Answer.

Listing of Prior Art:  The following is a listing of the prior art relied upon, together with a shorthand reference for each document:
“Wahl et al.”
US Patent No. 9,044,653 B2



Grounds of Rejection: The following ground(s) of rejection are applicable to the appealed claims:

GROUND 21:  Claims 1, 3-18, 21-28, 31, 33-39 and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-18, 21-28, 31, 33-39 and 42 fail to comply with the written description requirement of 35 USC 112(a) for the following reasons.
Claim 1 recites “a height sensor arranged to output a height datum representative of…a height of the…load face…relative to a surface supporting said material handling vehicle” (ll. 6-8), claim 21 recites “a height sensor arranged to output a height datum…representative of a distance between a load face height datum and a surface supporting said material handling vehicle” (ll. 8-10), and claim 31 recites “quantifying a height of a vertical load face datum relative to a surface supporting said material handling vehicle” (ll. 5-6). Various possible height sensors are discussed in general terms in the original disclosure at col. 7, ll. 18-32. However, the 
Claim 6 recites “a second side shift indicator…to announce that said load face lateral datum is proximate at least one of said first side shift limit and said second side shift limit” (ll. 2-5), claim 14 recites “a second side shift indicator responsive to the…second side shift control signal…to announce that said load face lateral datum is proximate said second side shift limit” (ll. 2-4), claim 27 recites “an audible side shift indicator…to audibly annunciate that said lateral…position datum of said load face is proximate a side shift limit”, claim 28 recites “a visual side shift indicator…to visually signal that said lateral…position datum of said load face is proximate a side shift limit”, claim 33 recites “the step of displaying an optical signal when said distance between said material handling vehicle lateral datum and said load face lateral datum is proximate said limit”, and claim 34 recites “the step of annunciating an audible signal…when said distance between said material handling vehicle lateral datum and said load face lateral datum is proximate said limit”. The original disclosure mentions that it is possible for the indicators 388, 390 to indicate that side shifting is “proximate” a side shift limit. See, for example, col. 10, ll. 8-21. However, the original disclosure fails to describe any embodiment in which the indicators function in this manner. Instead, the disclosed control system, whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B, is described as controlling the indicators 388, 390 to issue alerts in steps 624, 646, 660 and 668 of Figs. 6A-6B based upon determinations in steps 610, 612, 616, 618, 638, 640, 652 and 654 of whether side shifting has reached or exceeded various side shift limits. The operation is illustrated in Figs. 6A-6B does not include any determination of whether side shifting is “proximate” a side shift limit, and does not include any control of the indicators based on side shifting being “proximate” a side shift limit. The disclosure of general concepts or possibilities does not satisfy the written description requirement. Accordingly, the subject matter of claims 6, 14, 27, 28, 33 and 34 was 
Claim 18 recites “a rotator control responsive…to interrupt rotation of said load face when said lateral position datum corresponds to at least one of said first side shift limit and said second side shift limit” (ll. 2-5), and claim 26 recites “an actuator arranged to selectively rotate said load face; and a rotation control arranged to limit a speed of rotation of said load face in response to at least one of said first side shift control signal and said second side shift control signal” (ll. 2-5). The original disclosure describes the hydraulic motor 315 controlled by the rotation control valve 314 and the secondary rotation control valve 364 to limit or prevent rotation of the load face. See, for example, col. 6, l. 66 – col. 7, l. 14. The original disclosure also describes the controller as functioning to signal the secondary rotation control valve 364 to restrict or prevent rotation of the load face. See, for example, col. 10, ll. 36-39, 46-51 and 57-60. However, the original disclosure does not describe any specific structure that couples the load face to the material handling vehicle for rotation relative thereto, and does not describe how such structure is coupled to and rotated by the hydraulic motor 315. The disclosure of general concepts or possibilities does not satisfy the written description requirement. Accordingly, the subject matter of claims 18 and 26 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claim 25 recites “said controller arranged and operable…to output a respective one of the first side shift control signal and the second side shift control signal when said lateral position datum exceeds a side shift limit for said height datum at a predetermined angular orientation” (ll. 2-6). The original disclosure states that the controller outputs side shift control signals based on the sensed lift height or, alternatively, based on a relationship combining the sensed lift height and the sensed back tilt. See, for example, col. 8, ll. 14-30 and 59-66. Thus, the subject matter of claim 25 corresponds to the disclosed alternative output of a side shift control signal(s) based on a relationship combining the sensed lift height and the sensed back tilt. However, the original disclosure only refers to such a relationship combining sensed lift height and back tilt in general terms and, thus, fails to describe any specific relationship combining sensed lift height and back tilt. The disclosure of general concepts or possibilities does not satisfy the written description 
Claim 42 recites “the controller is operable according to a stored instruction to…” (ll. 1-2), where a “stored instruction” is understood to correspond to an algorithm/program executed by a computer-implemented controller. The original disclosure states that “The controller operates according to instructions stored in a memory…” (col. 8, ll. 13-23). However, the original disclosure does not provide a detailed description of the “stored instruction”, i.e., the specific algorithm or computer program stored in memory and executed by the controller. The disclosure of general concepts or possibilities does not satisfy the written description requirement. In the case of computer-implemented inventions, the disclosure of a generic computer does not satisfy the written description requirement when the claims recite a particular algorithm/program executed by the computer. Accordingly, the subject matter of claim 42 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

GROUND 3:  Claims 1, 3-18, 21-28, 31, 33-39 and 42 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the entire scope of the claimed invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” Nevertheless, not everything necessary to practice the invention need be disclosed; all that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP 2164.08.
representative of…a height of the…load face…relative to a surface supporting said material handling vehicle” (ll. 6-8), and claim 21 recites “a height sensor arranged to output a height datum…representative of a distance between a load face height datum and a surface supporting said material handling vehicle” (ll. 8-10). Various possible height sensors are discussed in only general terms in the original disclosure at col. 7, ll. 18-32. As such, the scope of claims 1 and 21 encompasses any and all height sensor structures or mechanisms capable of sensing the height of the load face. However, the original disclosure does not describe any specific height sensor, including the particular structure of the height sensor, the specific manner in which the height sensor is incorporated into the material handling vehicle and/or the load face, and the specific manner in which the height sensor functions to sense the height of the load face. Thus, the specification is not enabling for the broad scope of the generic height sensor recited in claims 1 and 21.
Claims 1 and 21 recite “each of the first and second side shift control signals restricting the lateral motion of the load face” (claim 1, ll. 15-16; and claim 21, ll. 17-18) without tying the restriction of load face lateral motion to any particular structure that controls lateral motion of the load face. Further, claim 9 recites “said first side shift control signal…restricts a speed of lateral movement of said load face when said lateral position datum corresponds to said first side shift limit” (ll. 3-4), and claim 10 recites “said…second side shift control signal blocks lateral movement of said load face” (ll. 2-3). In other words, claims 1, 9, 10 and 21 recite a generic device that is defined using the purely functional recitations “…restricting the lateral motion of the load face”, “restricts a speed of lateral movement of said load face” and “blocks lateral movement of said load face”. As such, the scope of these claims encompass any and all structures or mechanisms capable of controlling/blocking lateral motion of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic load face lateral motion control recited in claims 1, 9, 10 and 21.
Claim 17 recites “permitting lateral movement of said load face to decrease a distance between said material handing vehicle…lateral centerline and said load face lateral datum when said lateral position datum corresponds to at least one of said first side shift limit and said second side shift limit” (ll. 2-6) without tying the function of permitting load face lateral movement to 
Claim 18 recites “a rotator control responsive…to interrupt rotation of said load face when said lateral position datum corresponds to at least one of said first side shift limit and said second side shift limit” (ll. 2-5), and claim 26 recites “a rotation control arranged to limit a speed of rotation of said load face in response to at least one of said first side shift control signal and said second side shift control signal” (ll. 3-5). In other words, claims 18 and 26 recite a generic rotator/rotation device that is defined using the purely functional recitations “…to interrupt rotation of said load face…” and “…to limit a speed of rotation of said load face…” As such, the scope of these claims encompass any and all structures or mechanisms capable of controlling rotation of the load face. In contrast, the specification is, at best, only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic load face rotational motion control recited in claims 18 and 26.
Claim 22 recites “a side shift control device to limit a speed of lateral displacement of said…load face…in response to said first side shift control signal”, and claim 24 recites “said side shift control device permits decreasing said lateral displacement of said…load face…when increasing said lateral displacement is blocked”. In other words, claims 22 and 24 recite a generic side shift control device that is defined using the purely functional recitations “to limit a speed of lateral displacement of said…load face…” and “permits decreasing said lateral displacement of said…load face…” As such, the scope of these claims encompass any and all structures or mechanisms capable of controlling/limiting lateral displacement of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is 
Claim 25 recites “said controller arranged and operable…to output a respective one of the first side shift control signal and the second side shift control signal when said lateral position datum exceeds a side shift limit for said height datum at a predetermined angular orientation” (ll. 2-6). The original disclosure states that the controller outputs side shift control signals based on the sensed lift height or, alternatively, based on a relationship combining the sensed lift height and the sensed back tilt. See, for example, col. 8, ll. 14-30 and 59-66. Thus, the subject matter of claim 25 corresponds to the disclosed alternative output of a side shift control signal(s) based on a relationship combining the sensed lift height and the sensed back tilt. However, the original disclosure only refers to such a relationship combining sensed lift height and back tilt in general terms and, thus, fails to describe any specific relationship combining sensed lift height and back tilt. As such, the scope of claim 25 encompasses output of a side shift control signal based on any and all relationships combining sensed lift height and sensed back tilt. Thus, the specification is not enabling for the broad scope of the claimed output of a side shift control signal based on a generic relationship combining the sensed lift height and back tilt, as recited in claim 25.
Claim 26 recites “an actuator arranged to selectively rotate said load face” (l. 2). In other words, claim 26 recites a generic actuator that is defined using the purely functional recitation “to selectively rotate said load face”. As such, the scope of this claim encompasses any and all actuators capable of rotating of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic actuator recited in claim 26.
Claim 31 recites “quantifying a height of a vertical load face datum relative to a surface supporting said material handling vehicle” (ll. 5-6). Various possible height sensors and corresponding methods of quantifying height are discussed in only general terms in the original disclosure at col. 7, ll. 18-32. As such, the scope of claim 31 encompasses any and all step of quantifying a height using any and all height sensor structures or mechanisms capable of sensing the height of the load face. However, the original disclosure does not describe any specific height sensor, including the particular structure of the height sensor, the specific manner in which the height sensor is incorporated into the material handling vehicle and/or the load face, and the 
Claim 31 recites “limiting…the speed at which…lateral displacement of said load face occurs…whenever said distance between said material handling vehicle lateral datum and said load face lateral datum exceeds…a limit at said height datum” (ll. 7-10) without tying the restriction of load face lateral displacement speed to any particular structure that controls lateral motion of the load face. In other words, claim 31 recites a generic method step that is defined using the purely functional recitation “limiting…the speed at which…lateral displacement of said load face occurs…whenever…” As such, the scope of this claim encompasses any and all method steps capable of controlling lateral displacement speed of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic step of load face lateral motion control recited in claim 31.
Claim 35 recites “preventing an increase in said height of said vertical load face datum when said distance between said material handling vehicle lateral datum and said load face lateral datum corresponds to said limit” (ll. 2-4) without tying the prevention of an increase in load face height to any particular structure that controls height/lift of the load face. In other words, claim 35 recites a generic method step that is defined using the purely functional recitation “preventing an increase in said height of said vertical load face datum…” As such, the scope of this claim encompasses any and all method steps capable of preventing an increase in height of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic step of preventing an increase in load face height recited in claim 35.
Claim 36 recites “preventing an increase in said angle of said load face when said distance between said material handling vehicle lateral datum and said load face lateral datum corresponds to said limit” (ll. 4-6) without tying the prevention of an increase in load face angle to any particular structure that controls angle/tilt of the load face. In other words, claim 36 recites a generic method step that is defined using the purely functional recitation “preventing an increase in said angle of said load face…” As such, the scope of this claim encompasses any and 
claim 36.

GROUND 4:  Claims 1, 3-18, 21-28, 31, 33-39 and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 21 recite “each of the first and second side shift control signals restricting the lateral motion of the load face” (claim 1, ll. 15-16; and claim 21, ll. 17-18) without tying the restriction of load face lateral motion to any particular structure that controls lateral motion of the load face. Further, claim 9 recites “said first side shift control signal…restricts a speed of lateral movement of said load face when said lateral position datum corresponds to said first side shift limit” (ll. 3-4), and claim 10 recites “said…second side shift control signal blocks lateral movement of said load face” (ll. 2-3). In other words, claims 1, 9, 10 and 21 recite functions that are effected by the recited control signals, but these claims fail to recite the structure that is necessary to perform the recited functions, i.e., the structure capable of controlling/blocking lateral motion of the load face. Accordingly, claims 1, 9, 10 and 21 are incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01.
	In claim 1, the term “the lateral motion…” (l. 16) lacks proper antecedent basis. Note that line 1 recites “a lateral position”.
	Claim 3 recites “a side shift indicator responsive to at least one of said first side shift control signal and said second side shift control signal” (ll. 2-3), claim 11 recites “a side shift indicator responsive to said first side shift control signal” (ll. 2-3), and claim 14 recites “a second side shift indicator responsive to the…second side shift control signal” (ll. 2-3). This subject matter is indefinite because it fails to conform to the description of the invention found in the specification. The specification states that the controller 380 signals the alert controller 386 to issue an operator alert via the indicators 388, 390. See, for example, col. 9, l. 62 – col. 10, l. 8; col. 10, ll. 29-35 and 46-60. The specification does not describe the indicators 388, 390 as functioning “responsive to” a “side shift control signal” or plural side shift control signals.
said side shift indicator” (l. 2) is indefinite because more than one side shift indicator is previously introduced in claims 3 and 6. Thus, it is unclear which of the previously introduced side shift indicators is referred to by the term “said side shift indicator”. Further, it is unclear whether this term refers to only one of the previously introduced side shift indicators or to both of them.
	In claims 15 and 16, the term “said side shift indicator” (l. 2) is indefinite because more than one side shift indicator is previously introduced in claims 11 and 14. Thus, it is unclear which of the previously introduced side shift indicators is referred to by the term “said side shift indicator”. Further, it is unclear whether this term refers to only one of the previously introduced side shift indicators or to both of them.
Claim 17 recites “permitting lateral movement of said load face to decrease a distance between said material handing vehicle…longitudinal centerline and said load face lateral datum when said lateral position datum corresponds to at least one of said first side shift limit and said second side shift limit” (ll. 2-6) without tying the function of permitting load face lateral movement to any particular structure that controls lateral motion of the load face. In other words, claim 17 recites a function that is effected by the recited controller and/or control signals, but this claim fails to recite the structure that is necessary to perform the recited function, i.e., the structure capable of controlling lateral motion of the load face. Accordingly, claim 17 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01.
	Claim 18 recites “a rotator control responsive…to interrupt rotation of said load face…” (ll. 2-3). Thus, the claim defines the rotator control as being “responsive” to some input. However, the claim fails to define any input that the rotator control is “responsive” to. This renders the scope of the claim unclear.
	Claim 22 recites “a side shift control device to limit a speed of lateral displacement of said…load face…in response to said first side shift control signal”. This subject matter is indefinite because claim 22 fails to define the relationship between the recited “side shift control device” and the structure that is necessary to perform the function recited in claim 21, at lines 16-18.
Claim 24 recites “said side shift control device permits decreasing said lateral displacement of said…load face…when increasing said lateral displacement is blocked”. This 
In claim 24, the condition “when increasing said lateral displacement is blocked” (l. 3) lacks proper antecedent basis, i.e., previous claim 23 does not define blocking of an increase in lateral displacement.
Claim 25 recites “said controller arranged…to output…a respective one of the first side shift control signal and the second side shift control signal when said lateral position datum exceeds a side shift limit for said height datum at a predetermined angular orientation” (ll. 2-6; emphasis added). The introduction of this additional “side shift limit” in claim 25 renders the claim indefinite because it is unclear what the relationship is between this additional “side shift limit” and the first and second side shift limits previously introduced in claim 21 (see ll. 11-16). Further, claim 25 appears to contradict claim 21 since (a) claim 21 requires that the first and second side shift control signals are output when the lateral position datum exceeds first and second side shift limits, respectively, but (b) claim 25 requires that a respective one of the first and second side shift control signals is output when a different condition is satisfied, i.e., when the lateral position datum exceeds an additional side shift limit.
Claim 26 recites “a rotation control arranged to limit a speed of rotation of said load face in response to at least one of said first side shift control signal and said second side shift control signal” (ll. 3-5). This subject matter is indefinite because it fails to conform to the description of the invention found in the specification. The specification describes the controller as functioning to signal the secondary rotation control valve 364 to restrict or prevent rotation of the load face. See, for example, col. 10, ll. 36-39, 46-51 and 57-60. The specification does not describe the valve 364 as functioning “responsive to” a “side shift control signal” or both first and second side shift control signals.
In claims 27 and 28, the term “said lateral…position datum of said load face” (claim 27, l. 3; claim 28, ll. 2-3) lacks proper antecedent basis. Note that the lateral position datum is not previously defined as being “of said load face”.
the speed at which…” (l. 7) and “said height datum” (l. 10) lack proper antecedent basis.
Claim 31 recites “limiting…the speed at which…lateral displacement of said load face occurs…whenever said distance between said material handling vehicle lateral datum and said load face lateral datum exceeds…a limit at said height datum” (ll. 7-10) without tying the restriction of load face lateral displacement speed to any particular structure that controls lateral motion of the load face. In other words, claim 31 recites a function that is effected by the disclosed controller and/or control signals, but this claim fails to recite the structure that is necessary to perform the recited function, i.e., the structure capable of controlling/limiting lateral motion of the load face. Accordingly, claim 31 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01.
Claim 35 recites “preventing an increase in said height of said vertical load face datum when said distance between said material handling vehicle lateral datum and said load face lateral datum corresponds to said limit” (ll. 2-4) without tying the prevention of an increase in load face height to any particular structure that controls height/lift of the load face. In other words, claim 35 recites a function that is effected by the disclosed controller and/or control signals, but this claim fails to recite the structure that is necessary to perform the recited function, i.e., the structure capable of controlling/preventing height/lift of the load face. Accordingly, claim 35 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01.
Claim 36 recites “preventing an increase in said angle of said load face when said distance between said material handling vehicle lateral datum and said load face lateral datum corresponds to said limit” (ll. 4-6) without tying the prevention of an increase in load face angle to any particular structure that controls angle/tilt of the load face. In other words, claim 36 recites a function that is effected by the disclosed controller and/or control signals, but this claim fails to recite the structure that is necessary to perform the recited function, i.e., the structure capable of controlling/preventing angle/tilt of the load face. Accordingly, claim 36 is incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP 2172.01.
In claim 42, the term “The method of claim 21” (l. 1) lacks proper antecedent basis and is inconsistent with claim 21, which does not recite a “method”.

NO NEW GROUNDS OF REJECTION
This Examiner’s Answer does not contain any new grounds of rejection. 

NO WITHDRAWN REJECTIONS
The following rejections set forth in the 12 February 2020 Office action have been withdrawn by the Advisory Action dated 25 August 2020 as a result of the after-final amendment filed on 12 August 2020:
The rejection of claims 2, 19, 20, 29, 30, 40 and 41 under 35 USC 251(a) for reciting new matter, i.e., GROUND 1 of the final Office action. The rejected claims have been canceled.
The rejection of claims 2, 19, 20, 29, 30, 40 and 41 under 35 USC 112(a) for reciting new matter, i.e., the portions of GROUND 2 of the final Office action pertaining to claims 2, 19, 20, 29, 30, 40 and 41. 

(2) Response to Argument
The arguments presented in the appeal brief have been considered but are not found to be persuasive for the following reasons.

GROUND 2
The appeal brief states at the bottom of p. 4:
…Concurrently with this appeal, the applicant filed an after-final amendment to the specification and claims, which was entered by the Examiner. The applicant believes that this after-final amendment addresses all objections and rejections stated in this final office action except Rejection Ground 3 presented on pages 12-18 of the final rejection and Rejection Ground 4 stated on pages 18-23 of the final rejection. Each of these Rejection Grounds is made under 35 U.S.C. § 112, and there is no prior art rejection of the claims.
The appellant is incorrect in stating that only GROUNDS 3 and 4 remain in effect. The after-final amendment filed 12 August 2020 did not address the portions of GROUND 2 pertaining to claims 1, 3-18, 21-28, 31, 33-39 and 42. Note the attorney remarks filed with the 12 August 2020 after-final amendment, which (a) explain that no substantive changes were made to 
Therefore, the Advisory Action dated 25 August 2020 did not withdraw GROUND 2 with respect to claims 1, 3-18, 21-28, 31, 33-39 and 42. See the “STATUS OF CLAIMS” section (item 15) of the Advisory Action which indicates that GROUND 2 remains applicable to claims 1, 3-18, 21-28, 31, 33-39 and 42. And see the Continuation Sheet of the Advisory Action, which states that GROUND 2 was only overcome/withdrawn with respect to claims 2, 19, 20, 29, 30, 40 and 41 (which were canceled).
For these reasons, the appeal brief fails to specifically and appropriate address the portions of GROUND 2 pertaining to claims 1, 3-18, 21-28, 31, 33-39 and 42.
The arguments previously presented with respect to GROUND 2 in the applicant’s response filed on 16 December 2019 are addressed on pp. 27-28 of the final Office action. The appeal brief does not establish any error in the positions taken by the examiner.

GROUND 3
The appellant argues that it is not necessary to disclose what is well known, and that the scope of enablement must only bear a reasonable correlation to the scope of the claims. As explained in GROUND 3, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” Nevertheless, not everything necessary to practice the invention need be disclosed; all that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP 2164.08. In this case, the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of the claims for the reasons given in GROUND 3.
The appellant argues that it is not necessary for the specification to disclose all structures or techniques capable of implementing what is claimed. This argument is not persuasive because it does not address the merits of the rejection. The rejection is not based on a failure to disclose all structures or techniques capable of implementing what is claimed. Instead, the rejection is based on a failure to disclose any specific structure or technique capable of implementing what is 
With respect to the height sensor and height sensing function required by claims 1, 21 and 31, the appellant argues that it is sufficient for the original disclosure to simply list various possible height sensors that can be positioned on a load handling vehicle. The examiner disagrees. The original disclosure does not describe any specific height sensor, including the particular structure of the height sensor, the specific manner in which the height sensor is incorporated into the material handling vehicle and/or the load face, and the specific manner in which the height sensor functions to sense the height of the load face. Thus, the specification is not enabling for the broad scope of the generic height sensor recited in claims 1 and 21, and is not enabling for the broad scope of the generic step of quantifying a height recited in claim 31.
With respect to the side shift control signals functioning to restrict/block lateral motion/speed of the load face, as required by claims 1, 9, 10 and 21, the appellant argues that the examiner has failed to state any rationale to support an enablement rejection. This argument fails because the rejection explains why the specification fails to enable the full scope of the claimed invention. The appellant further argues that the examiner’s finding that the claims require a lateral motion limiting function without tying the restriction of load face lateral motion to any particular structure that controls lateral motion of the load face is irrelevant to the question of enablement. The argument is not persuasive because the failure to tie the claimed function to any specific structure is relevant to the necessary identification of the full scope of the claim, which in this case is so broad that the disclosure is not commensurate in scope with the protection sought by the claims. The scope of these claims encompass any and all structures or mechanisms capable of controlling/blocking lateral motion of the load face. In contrast, the specification is only enabling for the specific control system whose structure is illustrated in Fig. 3 and whose operation is illustrated in Figs. 6A-6B. Thus, the specification is not enabling for the broad scope of the generic load face lateral motion control recited in claims 1, 9, 10 and 21.
With respect to claims 17, 18, 26, 31, 35 and 36, the appellant argues that it is not necessary for the specification to disclose all structures capable of achieving the claimed functions. This argument, which mischaracterizes the rejection, has been addressed above.


GROUND 4
With respect to claims 1, 9, 10, 17, 21, 31, 35 and 36, the appellant argues that the rejection is improper because the appellant’s specification does not establish that the elements omitted from the claim are “essential” to the claimed invention. This argument is not persuasive because claims 1, 9, 10, 17, 21, 31, 35 and 36 recite functions performed (or desired results achieved) but fail to recite the structure that is necessary to perform the recited functions (or achieved the desired results). Such omission of essential elements for performing claimed functions (or achieving claimed results) amounts to a gap between the elements, which renders the claims indefinite.
The appellant further argues that it is permissible to define claim limitations using functional rather than structural language. This argument is not persuasive because the claims are directed to a “system”, which necessarily requires plural components with interrelated structure and/or functions. It is unclear how a claim can be directed to a “system”, without identifying the necessary structural components of that system.
With respect to claim 1, the appellant argues that the term “the lateral motion” is not indefinite because the recited lateral motion is self-defining. The examiner disagrees because there are multiple ways that “lateral motion” can be defined and achieved. Further, the claim previously refers to “side shift” rather than “lateral motion”, which creates ambiguity as to what is referred to by the term “the lateral motion”.
With respect to claims 3, 11, 14 and 26, the appellant argues that the claims are not required to recite the terminology used in the specification verbatim. This argument fails because the issue is not whether the claims recite the written description of the specification verbatim. Rather, the rejected claims are inconsistent with and fail to conform to the description provided by the specification, which renders the scope of the claims unclear.
With respect to claims 7, 8, 15 and 16, the appellant argues that the term “said side shift indicator” is clear because the claims are consistent in reciting “a side shift indicator” and “a second side shift indicator”. This argument would be persuasive if the claims recited “a first side 
	With respect to claim 18, the appellant argues that the examiner does not provide any reasoning to support the rejection. The examiner disagrees because appropriate reasoning has been provided. The appellant also argues that claim breadth is not be to confused with claim clarity. However, in this case, claim 18 defines the rotator control as being “responsive” to some input, but fails to define any input that the rotator control is “responsive” to. This renders the scope of the claim unclear.
	With respect to claim 22, the appellant argues that the rejection is based upon a failure to recite structure, and asserts that the rejection fails to explain why this omission makes the claim unclear. The argument is not persuasive because the rejection is not based on a failure to recite structure, but rather on a failure to define the relationship between the recited “side shift control device” of claim 22 and the structure that is necessary for the function of restricting the lateral motion of the load face that is effected by the recited side shift control signals (claim 21, ll. 17-18). That is, claim 21 requires “each of the first and second side shift control signals restricting the lateral motion of the load face” (ll. 17-18), and claim 22 states that the invention further comprises “a side shift control device to limit a speed of lateral displacement of said…load face…in response to said first side shift control signal”, but claim 22 fails to define how the recited “side shift control device” relates to the functional recitation of claim 21. Contrary to the appellant’s assertion, the rejection does explain why the claim is considered to be unclear.
With respect to claim 24, the appellant argues that the subject matter of claim 24 does not contradict claim 23. The examiner disagrees for the reasons given with respect to claim 24 in GROUND 4.
With respect to claim 25, the appellant argues that the subject matter of claim 25 is plainly not to be conflated with the previously recited elements of claim 21. This argument is not persuasive because there is no support in the disclosure for the a side shift limit, as defined by claim 25, that is distinct from (not to be conflated with) the side shift limits required by claim 21. Rather, the introduction of this additional “side shift limit” in claim 25 renders the claim indefinite because it is unclear what the relationship is between this additional “side shift limit” and the first and second side shift limits previously introduced in claim 21 (see ll. 11-17). Further, claim 25 appears to contradict claim 21 since (a) claim 21 requires that the first and 
With respect to claim 29, the appellant argues that the term “the height of said load face” is not indefinite because this term is an inherent property of what is claimed. The examiner disagrees because there are multiple ways that the recited “height” can be defined with respect to the load face, i.e., the load face is not necessarily restricted to a single inherent “height”. 
With respect to claim 31, the appellant argues that the term “the speed at which…” is not indefinite because this term is an inherent property of what is claimed. The examiner disagrees because not everything has a speed, and because there are multiple ways that the recited “speed” can be defined with respect to lateral displacement of the load face, i.e., the load face is not necessarily restricted to a single inherent “speed”. 
The appeal brief states that the appellant agrees with the portions of GROUND 4 pertaining to claims 27, 28 and 42. Thus, the appeal brief does not establish any error in the positions taken by the examiner with respect to claims 27, 28 and 42 in GROUND 4.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER C ENGLISH/Primary Examiner
Art Unit 3993                                                                                                                                                                                                        

Conferees:
Gay Ann Spahn /GAS/					Russell D. Stormer /rds/
Supervisory Patent Reexamination Specialist		Primary Examiner
Art Unit 3993							Art Unit 3993


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GROUND 1 is not included here because GROUND 1 of the final Office action was overcome by the after-final amendment filed 12 August 2020 and withdrawn by the Advisory Action dated 25 August 2020.